Citation Nr: 0401770	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder shrapnel wound, with retained foreign body, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This rating action denied an increased 
rating for an anxiety reaction, denied an increased rating 
for a left shoulder scar, and denied an increased rating for 
residuals of a left shoulder shrapnel wound.  The veteran 
only appealed the claim for an increased rating for residuals 
of a left shoulder shrapnel wound.

By letter dated July 17, 2002, the RO informed the veteran 
that he had 60 days to respond if he wanted his claim 
reviewed by a Decision Review Officer (DRO).  While the 
veteran requested DRO review in a statement dated September 
26, 2002, that statement was not received within the required 
60-day time period.  Accordingly, the veteran's claim was 
adjudicated by the RO in the traditional manner, and his 
claim is now ready for Board review.  See 38 C.F.R. 
§ 3.2600(b) (2003).


FINDINGS OF FACT

1.  The veteran is left-handed; therefore, his left arm is 
his minor upper extremity.

2.  The shrapnel wound of the left shoulder is not manifested 
by severe injury to Muscle Group III or nerve damage, and 
range of motion is not limited more than at the shoulder 
level even taking into account functional loss due to pain or 
other pathology.

3.  There has been no demonstration by competent evidence 
that the disability at issue has caused marked interference 
with employment or frequent hospitalization so as to render 
the regular schedular criteria inapplicable.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left shoulder shrapnel wound with retained 
foreign body have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.73, Diagnostic Codes 5201, 5303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of all information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The rating action, the statement of the case, and a VA letter 
dated in August 2001, informed the veteran of the information 
and evidence needed to support his claim, the applicable law, 
and the development responsibilities and activities of the VA 
and the veteran.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Hence, the VA's notification requirements have 
been met, and the VA has no outstanding duty to inform.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board has obtained the 
veteran's VA outpatient treatment records and the veteran was 
provided a VA orthopedic examination of his left upper 
extremity.  There is no indication that there exists any 
evidence which has a bearing on the issue decided below which 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

The August 2001 letter instructed the veteran to submit 
additional evidence and information within 60 days.  This 
letter also noted that if the veteran submitted evidence 
within a year of the date of the letter and he was found to 
be entitled to additional benefits, he would be paid from the 
date he received his claim.  Not only has a year passed since 
the veteran was sent this letter, but the law states that VA 
may decide a veteran's claim in less than a year from the 
date of notice of the evidence and information necessary to 
decide his claim.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651(Dec. 16, 2003).  Accordingly, the 
Board may now review his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the residuals of a left 
shoulder shell fragment wound with retained foreign body.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the veteran's residuals of a left shoulder 
injury with retained foreign body, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service medical records reveal that the veteran was wounded 
in action in January 1945 when a high explosive shell 
detonated near him, and he was struck in the left upper 
shoulder and the left upper chest.  The veteran's left upper 
shoulder wound was noted to be moderately severe.  On 
examination for discharge, performed in November 1945, the 
veteran reported that he experienced a shrapnel wound in the 
left shoulder in January 1945, and that it still bothered 
him.  The examination report reveals that the veteran had no 
objective findings of musculoskeletal defects.

On VA examination in October 1948, the veteran was noted to 
have no evidence of a foreign body, and his left shoulder was 
nontender.  The examiner noted that there was no residual 
damage, or limitation of function of the musculature or joint 
structures, of the left shoulder or arm.

VA outpatient treatment records dated from January 1999 to 
February 2002 reveal no complaints or findings related to the 
veteran's left shoulder.

The veteran was afforded a VA orthopedic examination in March 
2002.  The examiner noted that he had reviewed the veteran's 
claims folders.  The examiner stated that the veteran had 
experienced a shrapnel wound to his left clavicle in January 
1944.  He had had a foreign body in the left anterior chest 
wall that, according to his records, was removed.  The 
veteran reported that over the years he had had decreased 
ability to elevate his left shoulder and felt that the 
decreased ability had been due to his shrapnel wound.  The 
veteran was noted to be right hand dominant.  The veteran 
complained of discomfort with range of motion of his left 
shoulder with weather changes, or with any form of elevation.  

Examination revealed the veteran to have a scar on the left 
anterior chest over his clavicle.  The scar was non-fixed, 
nontender, with no keloid formation.  There was no tenderness 
with palpation, and no bony abnormalities noted or foreign 
bodies palpable.  Range of motion testing of both shoulders 
revealed the veteran had marked decreased flexion ability 
with elevation to 90 degrees, bilaterally, limited by pain 
and crepitus.  Abduction bilaterally was from zero to 90 
degrees, again limited by pain and crepitus.  Internal 
rotation, bilaterally, was from zero to 20 degrees.  External 
rotation was from zero to 60 degrees, limited by pain.  
Adduction was from zero to 30 degrees, bilaterally, limited 
by pain and crepitus.  Handgrips were 4/5, bilaterally.  
Brachioradialis was 1+, bilaterally.  The diagnosis was 
shrapnel wound to the left anterior chest wall, with no 
history of retained foreign body, as evidenced by negative 
chest x-ray.  Clavicle films revealed metallic fragment 
adjacent to the left shoulder.  The examiner stated that 
based on location of the shrapnel injury, there was no 
correlation between that and the subsequent degenerative 
changes in the veteran's bilateral shoulders.   

The veteran was afforded a VA aid and attendance examination 
in May 2002.  The examiner noted that the veteran had 
decreased grip strength and fine movements of the hands and 
wrists, bilaterally.  The examiner noted that the veteran was 
able to do most of the activities of daily living.

Ankylosis of the minor arm scapulohumeral articulation 
warrants a 40 percent evaluation when it is unfavorable, as 
manifested by abduction limited to 25 degrees from the side.  
A 30 percent rating is warranted for ankylosis of the minor 
arm scapulohumeral articulation which is intermediate between 
favorable and unfavorable.  Favorable ankylosis of the minor 
arm scapulohumeral articulation, manifested by abduction to 
60 degrees, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

A 30 percent evaluation is assignable for limitation of 
motion of the minor arm to 25 degrees from the side.  A 20 
percent evaluation is assigned when the minor extremity range 
of motion is limited to midway between the side and shoulder 
level, or at the shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III: the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with muscle group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate and 
moderately severe muscle injury of the non-dominant 
extremity, and a 30 percent evaluation for severe muscle 
injury of the non-dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.

Under 38 C.F.R. § 4.56, the regulation governing the 
evaluation of muscle disabilities, (a) An open comminuted 
fracture with muscle or tendon will be rated as a severe 
injury of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence establishes 
that the muscle damage is minimal; (b) A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; and, (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

The Board finds that the evidence shows that the veteran is 
right hand dominant.  This is not in dispute.  During the VA 
compensation examination in March 2002, the physician noted 
that the veteran was right-handed.

The inservice description of the veteran's left shoulder 
shrapnel wound is not detailed.  However, no objective 
findings were found related to the veteran's musculoskeletal 
system upon discharge examination in November 1945.  
Furthermore, the October 1948 VA examiner noted that the 
veteran had no residual damage or limitation of function of 
the musculature or joint structures of the veteran's left 
shoulder or arm.  The more recent VA outpatient records fail 
to show any complaints or findings related to the veteran's 
left shoulder or arm.  The March 2002 VA examination report 
notes that the veteran does have a retained foreign body in 
his left shoulder.  This examiner noted no tenderness or bony 
abnormalities of the left shoulder, and the veteran's left 
arm range of motion and left hand grip strength was equal to 
his right arm range of motion and right hand grip strength.

The medical evidence of record fails to show that the veteran 
meets the requirements for a higher, 30 percent, rating for 
his left shoulder disability under the diagnostic code for 
muscle injuries.  A 30 percent rating is for assignment when 
the record reveals severe disability of Muscle Group III of 
the nondominant upper extremity.  Diagnostic Code 5303.  The 
veteran did not have a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection of sloughing of soft parts, 
intermuscular biding and scarring.  Nor does he have ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  In this case the veteran has not 
been shown to have severe muscle damage to his left upper 
extremity due to his left shoulder shell fragment wound.  
Accordingly, the veteran does not meet the criteria for a 
higher, 30 percent rating, for severe disability of Muscle 
Group III.

As noted above, the veteran's service-connected shoulder 
injury involves his non-dominant upper extremity.  None of 
the range of motion findings discussed above show that the 
criteria for a disability rating higher than 20 percent have 
been met under Diagnostic Code 5200 or 5201.  At no time has 
the veteran had limitation of left arm motion to 25 degrees 
from the side.  Consistent therewith, there has been no 
demonstration of intermediate ankylosis between unfavorable 
and favorable.  He has been noted to have limitation of 
motion at the shoulder level.  Accordingly, the veteran does 
not meet the requirements for a higher, 30 percent rating, 
under Diagnostic Code 5200 or 5201. 

It is the intention of the disability ratings to compensate 
for functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  38 C.F.R. 
§§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 20 percent.  The veteran has pain 
limiting his left arm motion to shoulder level (90 degrees).  
The record does not indicate that pain or flare-ups result in 
an additional 65 degrees limitation of motion, the amount 
required for an increased rating.  Furthermore, the Board 
notes that the veteran's left arm range of motion is no worse 
than the veteran's uninjured right arm range of motion.  
There have been no findings of instability or dislocation of 
the right shoulder.  In light of the objective findings, the 
Board finds that the current 20 percent disability rating 
adequately compensates the veteran for any increased 
functional loss due to pain he may experience when using his 
left arm.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Specifically, there has been no 
demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
Indeed, despite the veteran's complaints, clinical treatment 
reports of record do not reflect a unique disability status.

Accordingly, an increased rating in excess of 20 percent for 
the residuals of a shrapnel wound to the left shoulder is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left upper shoulder shrapnel wound is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



